LAND, J.
This is an action to recover damages for trespass on certain timber lands- *556and to recover a number of logs cut thereon. Plaintiff enjoined the defendant from committing further acts of trespass, and sequestered the logs.
Plaintiff alleged title in fee to some of the lands and title to the timber on the remainder.
Defendant alleged title or permits from the alleged authors of the plaintiff’s title, but showed neither, and evidently occupies the position of a mere trespasser.
There was judgment in favor of the plaintiff for $401.07 and for the logs on the land. The judgment maintained the writ of sequestration and perpetuated the injunction.
The plaintiff appealed, and the defendant has answered, praying for the reversal of the judgment in toto.
Plaintiff has an apparently valid title to the lands and timber in question from the Pine Hill Lumber Company, evidenced by authentic acts duly recorded. The Pine Hill Lumber Company acquired by recorded deed from H. H. Ragan and others, who in turn acquired from John A. McShane by an apparently valid conveyance. McShane claimed under certain recorded option contracts of the same nature as those considered in the recent case of Thompson & Company v. Union Sawmill Company (No. 16,713, recently decided by this court) 46 South. 341. In that case the grantors of the options sued to annul them on the grounds of want of mutuality and consideration, and of the failure of the express condition that a railroad should be constructed through a certain section within a certain time. In this case the original grantors have made no complaint, and. the options are assailed by a stranger to the title. It is stated in plaintiff’s brief, and not denied, that in the instant case the railroad was constructed within the term specified in the co-called timber contracts. The evidence points to the same conclusion.
These so-called options purport to transfer all the merchantable timber on the lands in question, with a right of entry and possession, and have at least the force and effect of a license or permit to the grantee and his assigns to cut and appropriate the timber to his own use for a stated price. As the time limit has not expired, and the evidence does not show any revocation of the licenses by the grantors, or that they have lapsed, we think that the plaintiff shows an apparent right to the timber, even under the original option contracts. A trespasser cannot take advantage of any defects personal to. the parties in the titles exhibited by the plaintiff in a petitory or possessory action. An apparently good title is sufficient against a trespasser. Stille v. Shull, 41 La. Ann. 820, 6 South. 634; Railroad Company v. Sledge, 41 La. Ann. 903, 6 South. 725.
We are.not called upon to pass on the legal rights of the original grantors in the premises. They are not parties to this suit, and would not be bound by our opinion or judgment. Suffice it to say that their pretensions cannot be championed by a stranger to the title.
Plaintiff complains in his brief that the amount awarded as damages is much smaller than that established by the evidence, but does not specify in what respect and to what extent the judge a quo erred. There is no sufficient evidence of the quantity of timber taken by the defendant, beyond his own admissions under oath. The evidence differs as to the value of standing timber, and we are not prepared to say that the judge erred in his appreciation of the evidence. If there was any error of law, it has not been pointed out.
Judgment affirmed.